Citation Nr: 1814360	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  12-00 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected boutonniere deformity of the left index finger.

2.  Entitlement to service connection for a left hand disability, to include as secondary to service-connected left index finger disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Propriety of reduction of service-connected hearing loss from 10 to zero percent, effective May 18, 2010.

5.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 for hospitalization in excess of 21 days.

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the Veteran served on active duty in the United States Air Force from November 1975 to November 1979.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2017.  A transcript of that hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that, except for the psychiatric disorder claim, further development is required regarding the Veteran's appellate claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

The competent medical and other evidence of record reflects it is at least as likely as not the Veteran currently has PTSD as a result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §  3.304 (f). Further, 38 C.F.R. § 4.125 (a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM).  The law also provides that if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Board acknowledges that an April 2017 VA examination concluded the Veteran does not currently satisfy the DSM criteria for a diagnosis of PTSD.  However, the examiner also stated that the Veteran may have had PTSD in the past.  The United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Here, a review of the medical treatment records reflect the Veteran has been diagnosed with PTSD during the pendency of this case, to include in 2010 and 2011.  Moreover, the law mandates resolving all reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board further notes that the Veteran has essentially contended he has PTSD due to the in-service stressors of participating in rescue operations of a crashed airplane, and witnessing the aftermath of the Jonestown massacre.  Regarding these stressors, the record reflects the Veteran was part of the 1550th Organization Maintenance Squadron, 1550 Aircrew Training and Test Wing; which Department of Personnel Records Information Retrieval System (DPRIS) has confirmed did participate in operations consistent with the stressors identified by the Veteran.  Granted, it has been noted that the record does not confirm the Veteran personally participated in either of these operations.  Nevertheless, as he was a member of that group, his purported participation is not incompatible with his military occupational specialty (MOS), and in absence of clear and convincing evidence to the contrary, the Board finds the Veteran's account of such stressors is consistent with the circumstances, conditions, or hardships of his active service.

The Board also acknowledges that the April 2017 VA examiner provided an opinion against the Veteran's current acquired psychiatric disorder being etiologically related to his active service.  However, various medical treatment records indicate otherwise.  In pertinent part, an initial intake assessment for PTSD in December 2011 shows a diagnosis of PTSD, and indicated it was based upon the Veteran's account of the aforementioned stressors.  As such, it appears the competent medical evidence is in equipoise on this matter.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that in light of the benefit of the doubt doctrine, the question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event.  

In view of the foregoing, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran currently has PTSD as a result of his active service.  Therefore, service connection is warranted.

The Board acknowledges that the Veteran has received various diagnoses for his acquired psychiatric disorder in addition to PTSD, to include mood disorder, adjustment disorder, and depressive disorder; and the law does not preclude establishing service connection for a separately diagnosed acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, based upon review of the treatment records associated with the diagnosis of PTSD, the Board finds this condition encompasses the scope of the Veteran's psychiatric symptomatology.  Thus, the grant of service connection for PTSD constitutes a full grant of the benefits sought on appeal with respect to this claim.


ORDER

Service connection for PTSD is granted.


REMAND

Initially, the Board notes the Veteran indicated at his December 2017 hearing that he continued to receive ongoing medical treatment through VA.  See Transcript p. 11.  Although he stated it was for his psychiatric disorder, the Board cannot preclude the possibility that he was treated for the other conditions that are the focus of this appeal.  Relevant statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  He also indicated at the hearing that he had private audiograms which demonstrated that his hearing loss satisfied the criteria for a compensable rating.  See Transcript pp. 5-6.  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

As to his claim of service connection for a left hand disability, the Veteran has indicated it was due to an in-service injury; and in the alternate that it is secondary to his service-connected left index finger disability.  The Board acknowledges that a June 2009 VA examination diagnosed left hand synovitis.  Although the examiner initially stated that an opinion as to whether the synovitis was related to service would be speculative, a subsequent addendum stated it was naturally occurring and was not related to service.  However, it does not appear that opinion provided sufficient rationale, nor did it address the issue of secondary service connection.  Thus, the Board finds that this VA examination is not adequate to resolve the claim of service connection for a left hand disability.  Therefore, the Board finds that a remand is required to accord the Veteran a new examination which does adequately address this claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The examination of the left hand should also include findings as to the current nature and severity of the service-connected left index finger.  

Regarding the claim of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29, the Board notes that the 2010 period of domiciliary care which is the basis for this claim reflects one of the primary diagnoses for that care was the Veteran's psychiatric disorder.  As detailed above, the Board has determined service connection is warranted for PTSD.  However, the Board is precluded from assigning the initial rating(s) and effective date(s) for this disability.  Such development may affect the Veteran's entitlement to a total rating under 38 C.F.R. § 4.29.  Similarly, this development, as well as resolution of the other appellate claims, may affect whether the Veteran is entitled to a TDIU.  Thus, the Board must defer adjudication of the temporary total rating and TDIU claims until the development deemed necessary for the other claims have been completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his left index finger, left hand, and hearing loss since August 2017.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period to include the treatment noted at his December 2017 hearing.

The Veteran should also be requested to provide a release for the private audiograms/audio evaluations he referenced at the December 2017 hearing.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left hand symptomatology; and the nature, extent and severity of his left index finger and hearing loss symptoms, as well as the impact of these conditions and other service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current severity of his service-connected left index finger, and to determine the nature and etiology of his claimed left hand disability.  The claims folder should be made available to the examiner for review before the examination.

For any left hand disability found to be present other than the already service-connected left index finger, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service

If the examiner determines the Veteran has a left hand disability that is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by his service-connected left index finger disability.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any onion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, to include assigning the initial rating(s) and effective date(s) for the Veteran's PTSD, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


